Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the search input comprises a selection of a type of smart power and energy device" in page 4, 2nd line of the claim 3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of the examination, “the search input” is interpreted as “a search input.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 11-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Thomsen et al. (United States Patent Application Publication US 2018/0300437), hereinafter Thomsen, in view of Daly (United States Patent Application Publication US 2017/0085084), hereinafter Daly, and further in view of Budhraja et al. (United States Patent Application Publication US 2012/0278015), hereinafter Budhraja.

Regarding claim 1, Thomsen teaches a memory that stores computer-executable components; ([0059] “Memory 420 can be a computer-readable storage medium storing computer-executable instructions and/or information for performing the functions described herein with reference to the systems and/or methods disclosed.”) ([0050] “software instructions stored on memory and executed by processor(s) 318”) the computer-executable components comprising: a discovery component configured to discover smart power and energy devices deployed on a network and retrieve, for each device of the smart power and energy devices, device information comprising an identity of the device (Claim 1. “a discovery component configured to discover the data tags on the industrial device and to retrieve industrial data and meta data associated with the data tags from the industrial device” [0073] “”) and identities of data tags available on the device, (Claim 1 “a discovery component configured to discover the data tags on the industrial device and to retrieve industrial data and metadata associated with the data tags from the industrial device.” The data tags from the industrial devices with the data and metadata is defined on the devices, which is interpreted as identities of data tags available on the device.) generate a first interface display that renders selected sets of the categorized power or energy data categorized according to the types of the devices. (Thomsen [0053] “User interface component 314 can be configured to receive user input and to render output to the user in any suitable format…input data that can be received via user interface component 314 can include…data tag definitions, BIDT metadata configuration data, or other such data” [0072] “The Odometer BIDT 606 may also configured to represent…an energy consumption associated with the asset” The interface display is interpreted as a graphical interface screens, a display monitor, or a touch screen [0053] and [0055]. Using the interface display, the input data, which is interpreted as search input submitted via the interface display, the user receives the output data, which includes the energy consumption of the device or the asset, via the interface display. The energy consumption data displayed on the interface display is interpreted as an interface display that renders selected sets of the power or energy data.)
However, Thomsen does not teach a classification component configured to, for each device of the smart power and energy devices, identify a type of the device, generate a device profile for the device, and classify the device profile according to the type of the device to yield categorized power or energy data.
Daly teaches a classification component configured to, for each device of the smart power and energy devices, identify a type of the device, ([0033] “obtain and maintain information regarding characteristics associated with devices such as device types, classes of devices, capabilities, and/or states of the devices.” The characteristic information, such as types, classes of devices is interpreted as identifying a type of the device.) generate a device profile for the device, and classify the device profile according to the type of the device to yield categorized power or energy data; ([0033] “The characteristic information can be used to inform power management decisions, such as by assigning different priorities with respect to power draw for different classes of accessories and setting power limits differently based on the priorities.” Based on the detection and identifying the characteristic information, the classes and the priorities of the devices, which is interpreted as the device profile according to the type of the device, are generated, which is interpreted as classify the device profile. [0033] “The power manager in conjunction with information supplied via the device manager is able to recognize, classify, and distinguish between devices that are being used differently and have different characteristics and make power management decisions accordingly.” Based on the different device profiles for different types of devices, the power management decisions are determined for different usage scenarios, which is interpreted as yield categorized power or energy data.)
It would have been have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thomsen by incorporating the teaching of Daly of a discovery component to discover devices deployed on a network and a classification component to identify a type of the devices, generate a device profile and classify the device profile according to the type of the device. They are directed toward generating sets of data for the power usages for different devices. Daly further improves upon Thomsen by classifying devices based on the type of devices to yield categorized power or energy data after identifying the type of devices. As recognized by Daly, as the functionality of computing devices increases, the more efficient power management and extension of battery life becomes more ([0001]) Instead of providing fixed amount of power to devices, by classifying the devices to categorize the power or energy usage for each device, the appropriate amount of power or energy can be provided to necessary devices accordingly, which increases flexibility and improve efficiency of power management. ([0013]) Thus, it would be advantageous to incorporate the classification of the type of devices to categorize the power or energy usage for different types of devices enabling dynamically tailored power usage, which increases flexibility and improve efficiency of power management and device performance by intelligently supplying more power to devices when needed and conserving power at other times. ([0016])
However, Thomsen in view of Daly does not teach a power analytics component configured to perform sequence-of-events analytics on real-time data and historical data retrieved from the data tags of the smart power and energy devices, and to identify a root cause of a power-related event based on a result of the sequence-of-events analysis.
Budhraja teaches a power analytics component configured to perform sequence-of-events analytics on real-time data and historical data retrieved from the data tags of the smart power and energy devices, ([0071] “tracking actual performance in real-time with a goal, among others, of looking for early warning signs.” [0074] “the power grid monitoring and management system enables one or more of real-time monitoring, historical tracking, prediction (near real-time forecasting up to 6-hours or what if sensitivity analysis), and actions (notification, system re-dispatch, mitigation measures, etc.)” Performance in real-time is interpreted as real time data. Historical tracking is interpreted as historical data. Prediction using real-time monitoring and historical tracking is interpreted as to perform sequence-of-events-analytics on real-time data and historical data. ) and to identify a root cause of a power-related event based on a result of the sequence-of-events analysis. (Fig. 26 “(2) ROOT CAUSE ASSESSMENT –REGIONS AND CONTROL AREAS WITH TEN WORST ACE’S 322”, (3) DRILL-DOWN TO PINPOINT ROOT CAUSE 324.” [0088] “The notification recipients using the ACE-Frequency monitoring system functionality can quickly assess the abnormality's root cause by drilling down from wide-area to local-area visualization displays that include appropriate information and analysis graphs to easily identify and assess those Control Area(s) out of compliance and potential originators of the notified interconnection frequency abnormality.” [0010] “The notification recipients using the ACE-Frequency monitoring system functionality can quickly assess the abnormality's root cause by drilling down from wide-area to local-area visualization displays that include appropriate information and analysis graphs to easily identify and assess those Control Area(s) out of compliance and potential originators of the notified interconnection frequency abnormality.” Root cause assessment is to identify the root cause of frequency abnormality related to electric grid system components and metrics, which is interpreted as identify a root cause of a power-related event. Root cause assessment is based on the real-time monitoring and historical tracking.) a client interface component configured to generate a second interface display that renders information regarding the root cause of the power-related event as a map of a facility that includes a graphical indication of a location of the root cause. (Fig. 26 “(3)DRILL-DOWN TO PINPOINT ROOT CAUSE” [0088] “The notification recipients using the ACE-Frequency monitoring system functionality can quickly assess the abnormality's root cause by drilling down from wide-area to local-area visualization displays that include appropriate information and analysis graphs to easily identify and assess those Control Area(s) out of compliance and potential originators of the notified interconnection frequency abnormality.” Drill-down from wide area to local area to local-area visualization to identify the abnormality is interpreted as a interface display that renders information regarding the root cause of the power-related event as a map of a facility that includes a graphical indication of a location of the root cause. The map as shown in Fig. 26 teaches a graphical indication of a location of the root cause.)
It would have been have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thomsen in view of Daly by incorporating the teaching of Budhraja to perform sequence-of-events analytics on real-time data and historical data retrieved from the data tags of the smart power and energy devices and identify a root cause of a power-related event Budhraja, due to the enormous task at hand, there are a number of organizations responsible for overseeing these power generation, transmission and distribution activities. ([0007]) While all these different entities at various different levels are involved in generation, transmission and distribution of electricity as well as monitoring and control in a power grid, there is no single integrated system that can be used to monitor and manage the electric power grid in real-time across all of the different elements of the power system. ([0007]) Using the system to monitor real-time data and historical data, a root cause of a power-related event is predicted for early abnormality notification to prevent future blackouts. ([0059]) Furthermore, using the graphical interface to identify the root cause on a map, the analysis for the user becomes for easier to identify and assess the root cause. ([0088]) Therefore, it would be advantageous to incorporate the teaching of Budhraja to perform sequence-of-events analytics on real-time data and historical data retrieved from the data tags of the smart power and energy devices and identify a root cause of a power-related event based on a result of the sequence-of-events analysis and a client interface component to generate the interface display that renders information regarding the root cause of the power-related event as a map of a facility that includes a 

Regarding claim 2, Thomsen in view of Daly and further in view of Budhraja teaches all the limitations of the system of claim 1, as discussed above.
Thomsen, as modified above, further teaches the classification component is configured to classify the device profile according to at least one of a power meter, a variable frequency drive, an intelligent electronic device, ([0040] “some intelligent devices including but not limited to motor drives, instruments, or condition monitoring modules”) an industrial controller with power monitoring capabilities ([0047] industrial controllers are configured to support structured data types referred to herein as basic information data types (BIDTs)…[0072] “Odometer BIDT…energy consumption”), a motor control center device, or an overload relay.

Regarding claim 3, Thomsen in view of Daly and further in view of Budhraja teaches all the limitations of the system of claim 1, as discussed above.
Thomsen, as modified above, further teaches the search input comprises a selection of a type of smart power and energy device, (As shown in Fig. 11 and Fig. 12, the contextualized data of the different types of devices such as 1108 in Fig. 11 is navigated or selected by the user input via the interface display.) and the client interface component is configured to render, as the selected sets of the categorized power or energy data, a subset of the categorized power or energy data corresponding to a subset of the smart power and energy devices conforming to the type. (([0053] “user interface component 314 can be configured to generate and serve suitable graphical interface screens to a client device, and exchange data via these graphical interface screens. User interface component 314 can be configured to receive user input and to render output to the user in any suitable format (e.g., visual, audio, tactile, etc.)…Input data that can be received via user interface component 314 can include…BIDT metadata configuration data…” [0125] “The metadata comprises user-defined parameters for the respective BIDT data tags, where the user-defined parameters are specific to the type of each BIDT data tag.” Also, as discussed above, as shown in Fig. 11 and 12, the data for each device are organized by the different devices. The various subsets of the data such as 1110 in Fig. 11 and 1208 in Fig. 12 are presented on the display, which is shown as an example in Fig. 13. The client interface component such as display or the touchscreen renders or present the selected subset of data for each device.)

Regarding claim 4, Thomsen in view of Daly and further in view of Budhraja teaches all the limitations of the system of claim 1, as discussed above.
Thomsen, as modified above, further teaches the client interface component is configured to render, on the first interface display or the second interface display, selected subsets of the real-time data and the historical data. ([0103] “when the user selects a node from navigation menu corresponding to a plant, production line, industrial asset, or industrial device having one or more associated odometer BIDT data tags, the presentation component can invoke the odometer widget to display the corresponding odometer data on the data display area.” The navigation menu, which is displayed via the presentation component, such as display and screen, is selected by the user, which is interpreted as render, on the first interface display, selected subsets of the real-time and the historical data. Also, as shown in Fig. 10 and 11, and 12, the industrial devices having associated BIDT data tags are organized with various subsets of data, which is interpreted as the selected subsets of the real-time data and the historical data.)

Regarding claim 5, Thomsen in view of Daly and further in view of Budhraja teaches all the limitations of the system of claim 1, as discussed above.
Thomsen, as modified above, further teaches a subset of the categorized power or energy data comprises values of respective configuration parameters of the smart power and energy devices, ([0067] “Each BIDT includes a field for storing the current value of the BIDT ( e.g., a state value, a rate value, an Odometer value, and an Event value) as well as one or more metadata fields configured to store user-defined configuration data for that BIDT. The metadata values for each BIDT can customize management and presentation of the associated BIDT data value in accordance with the particular industrial asset or industrial application with which the BIDT is associated.” The user-defined configuration data is included in the metadata of the BIDT data, which is interpreted as the categorized power or energy data for the smart power and energy devices. The metadata is interpreted as the subset of the categorized power or energy data, which includes the configuration parameters.) the client interface component is configured to receive, via interaction with the interface display, configuration data that modifies one or more values of the configuration parameters to yield updated configuration data, ([0053] “user interface component 314 can be configured to generate and serve suitable graphical interface screens to a client device, and exchange data via these graphical interface screens. User interface component 314 can be configured to receive user input and to render output to the user in any suitable format (e.g., visual, audio, tactile, etc.)…Input data that can be received via user interface component 314 can include…BIDT metadata configuration data…” [0125] “The metadata comprises user-defined parameters for the respective BIDT data tags, where the user-defined parameters are specific to the type of each BIDT data tag.” As discussed above, by the input via the display, the BIDT metadata configuration data is also user-defined parameters, which is interpreted as the configuration data is modified and updated by the user input.) and the system further comprises a device interface component configured to write the updated configuration data to a selected subset of the smart power and energy devices. (As discussed above, the specific type of each BIDT data tag, which is interpreted as a selected subset of the smart power and energy devices, is written to update the configuration data by the user input via the interface component, such as the interface display or touchscreen.)

Regarding claim 7, Thomsen in view of Daly and further in view of Budhraja teaches all the limitations of the system of claim 1, as discussed above.
Thomsen, as modified above, further teaches the client interface component is configured to render the selected sets of categorized power or energy data filtered or categorized according to plant facility or production area. ([0062] “BIDT data items associated with the respective industrial assets by assigning groups of BIDTs defined in industrial devices associated with the industrial assets to respective hierarchical elements of the plant model 522 ( e.g., production lines, industrial asset identifiers, units of equipment, industrial devices, etc.)”. Also, as shown in Fig. 11 and 12, the selected sets of categorized power or energy data is organized and displayed according to the plant and production lines, which is interpreted as plant facility and production area.)

8, Thomsen in view of Daly and further in view of Budhraja teaches all the limitations of the system of claim 4, as discussed above.
Thomsen, as modified above, further teaches a power analytics component configured to perform analytics on at least one of the real-time data or the historical data, ([0096] “Logical model organizes the data from the BIDTs in accordance with the hierarchical asset models defined by the user.” [0079] “the Rate BIDT 604 will not generate a velocity value that is outside the range defined by the defined maximum and minimum values, and may generate an error or alarm output if the measured velocity value exceeds the defined maximum or falls below the defined minimum.” The measured velocity, which is interpreted as the real-time data, is used to perform analytics to determine if the real-time data is within the predefined range in order to generate an error or alarm output.) and the client interface component is configured to render a result of the analytics. ([0098] “Data display presentations can present the contextualized data from the BIDTs in a format that generally aligns with the plant and asset hierarchy defined by the asset model” [0041] “display screens can visualize present states of industrial systems or their associated devices using graphical representations of the processes that display metered or calculated values, employ color or position animations based on state, render alarm notifications, or employ other such techniques for presenting relevant data to the operator.” The organized data and the alarm output, which is interpreted as a result of the analytics, is presented on the display screen, which is interpreted as to render a result of the analytics.)

Regarding claims 11-15, and 17, the claims 11-15, and 17 are method claims for the apparatus claims 1-5, and 7. The claims 11-15, and 17 do not further teach or define over the limitation over the limitations recited in the rejected claims above. Furthermore, Thomsen, as modified above, teaches a first interface display that renders selected sets of the categorized power or energy data and information regarding the physical relationship in accordance with search input submitted via the interface display. ([0053] “User interface component 314 can be configured to receive user input and to render output to the user in any suitable format…input data that can be received via user interface component 314 can include…data tag definitions, BIDT metadata configuration data, or other such data” [0072] “The Odometer BIDT 606 may also configured to represent…an energy consumption associated with the asset.” The interface display is interpreted as a graphical interface screens, a display monitor, or a touch screen [0053] and [0055]. Using the interface display, the input data, which is interpreted as search input submitted via the interface display, the user receives the output data, which includes the energy consumption of the device or the asset, via the interface display. The energy consumption data displayed on the interface display is interpreted as an interface display that renders selected sets of the power or energy data.) Therefore, Thomsen in view of Daly and further in view of Budhraja teaches all the limitations of the claims 11-15, and 17.

Regarding claims 19, 20 and 21, the claims 19, 20 and 21 are instructions stored in a non-transitory computer-readable medium for the apparatus claims 1 and 2, and the method claims 11, 12 and 13. As discussed above, the claims 19, 20 and 21 do not further teach or define over the limitation over the limitations recited in the rejected claims above. Therefore, Thomsen in view of Daly and further in view of Budhraja teaches all the limitations of the system of claim 19, 20 and 21.

Claims 6, 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Thomsen in view of Daly and further in view of Budhrja as applied to claims 1, 11, and 19 above, and further in view of Rada et al. (United States Patent Application Publication US 2010/0191487), hereinafter Rada.

Regarding claim 6, Thomsen in view of Daly and further in view of Budhraja teaches all the limitations of the system of claim 1.
However, Thomsen in view of Daly and further in view of Budhraja does not explicitly teaches wherein the profile data for each device of the smart power and energy devices comprises at least one of a name of the device, a type of the device, a 
Rada teaches wherein the profile data for each device of the smart power and energy devices comprises at least one of a name of the device, (“Model” 520 in Fig. 5, model name of the device is interpreted as a name of the device.) a type of the device, (“Usage Type” 450 in Fig. 4, the usage type for each device refers how or where the device is used for, which is interpreted as a type of the device.) a description of the device, (“Description” 530 in Fig. 5. As shown in Fig. 5, the description shows a short description of the device.) a network address of the device, (“IP Address” 410 in Fig. 4, the IP address for each device is interpreted as a network address of the device.) a version of firmware currently installed on the device ([0009] “the collected data can include device configuration information (…firmware version…)”. The firmware version of the device included in the device configuration information is interpreted as a current version of firmware.), and an update status of the firmware ([0010] “these services can include providing notifications when a newer firmware version is available for a given device,” The notification of a newer firmware version is interpreted as the update of the firmware is available, which indicates an update status of the firmware.).
It would have been have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thomsen  Daly and further in view of Budhraja by incorporating the teaching of Rada of the profile data of the device. As recognized by Rada, reduction in energy usage translates into both economic and ecological benefits for energy users. ([0003]) But, in order to make choices on how best to reduce usage, an energy user needs relevant energy usage information about the devices and usage patterns comprising his energy usage. ([0003]) By incorporating the profile data for each device with various configuration data, instead of monitoring power usage at one or more wall outlet power supply points, controlling of individual devices is possible resulting in more efficient energy save. Thus, it would be advantageous to incorporate the profile data of various configuration information for each device to reduce energy usage for economic and ecological benefits. ([0003])

Regarding claims 16, the claim 16 is the method claim of the apparatus claim 6. The claim 16 does not further teach or define over the limitation over the limitations recited in the rejected claims above. Therefore, Thomsen in view of Daly and further in view of Budhraja and further in view of Tiwari teaches all the limitations of the claim 16.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Thomsen in view of Daly and further in view of Budhraja as applied to claim 1 above, and further in Ostrovsky et al. (United States Patent Application Publication US 2020/0052482), hereinafter Ostrovsky.

Regarding claim 9, Thomsen in view of Daly and further in view of Budhraja teaches all the limitations of the system for cataloguing smart power and energy devices, as discussed above.
However, Thomsen in view of Daly and further in view of Budhraja does not teach wherein he power-related event is a circuit breaker trip.
Ostrovsky teaches wherein the power-related event is a circuit breaker trip. ([0051] “The fault interrupter instructions 210 may be executed (e.g., by fault interrupter 214, by processor 212, or the like) to cause the trip solenoid to break current flowing from the line side phase connection 202 to the load side phase connection 204 in specific conditions.” [0033] “Such parameters may include current rating, voltage rating, time current curve characteristics (e.g., the relationship between the sensed overcurrent and the time required under which to trip the communication enabled circuit breaker 104), status, trip alarm, remote trip, single phase or three phase, and the like.” [0048] “the panel is coupled is under constructions, a time of day, a time of year, a geographic location of the panel, or the like.” The trip solenoid to break current is interpreted as a circuit breaker trip. Furthermore, the power-related events such as the circuit breaker trip and monitored current are recorded with information such as a time of day, a time of year, a geographic location of the panel, or the like.)
It would have been have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thomsen in view of Daly and further in view of Budhraja by incorporating the teaching of Ostrovsky of the circuit breaker trip as the power-related event to identify a root cause. As recognized by Ostrovsky, a conventional circuit breaker panels and circuit breakers merely provides visual inspection of the circuit breaker to allow for manually opening and closing contacts of the circuit breaker. ([0004]) By storing the historical data and monitoring the real-time data of the circuit breaker, when the circuit breaker trip occurs, the user or technician can more easily identify what causes the trip. Furthermore, using the historical data and monitoring the real-time data of the circuit breaker, the circuit breaker trip can be prevented. Therefore, it would be advantageous to incorporate the teaching of Ostrovsky in order to more easily identify the cause of the circuit breaker trip and prevent the future circuit breaker trip.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Thomsen in view of Daly and further in view of Budhraja as applied to claim 1 above, and further in view of Bredenberg et al. (United States Patent Application Publication US 2014/0019461), hereinafter Bredenberg.

Regarding claim 10, Thomsen in view of Daly and further in view of Budhraja teaches all the limitation of the system of claim 1, as discussed above.
However, Thomsen in view of Daly and further in view of Budhraja does not teach wherein the client interface component is configured to render the selected sets of the categorized power or energy data as a heat map presentation.
Bredenberg teaches wherein the client interface component is configured to render the selected sets of the categorized power or energy data as a heat map presentation. ([0070] “The heat-map module can be configured to segment the event data based on…type of user device.” [0065] “The heat-map module can also be configured to present the event data in a real-time heat-map” As discussed above, the categorized power or energy data is yield according to the type of the device. The heat-map module present the data in a heat map, which is interpreted as render the selected sets of the categorized power or energy data as a heat map presentation.)
It would have been have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thomsen in view of Daly and further in view of Budhraja by incorporating the teaching of Bredenberg to present the selected data as a heat map. As recognized by Bredenberg, processing large amounts of event data can be a time consuming and computationally intensive task and thus the gathered event data can be filtered prior to processing to ([0010]) The heat map laid over the item of invitational content such as the selected sets of data can clearly indicate areas where interaction or higher demands with the item was high and area where interaction was low. ([0066]) Thus, it would be advantageous to incorporate the heat map to present the selected sets of data to filter unnecessary or irrelevant data.

Response to Arguments
Applicant’s arguments, see Remarks, filed 1/19/2021, with respect to the rejection of claims 1-18 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Budhraja. Budhraja teaches a real-time performance monitoring system for monitoring and storing data of the electric power grid and a visualization of the data to identify the root cause on the map.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tiwari et al. (United States Patent Application Publication US 2017/0371305) teaches systems and methods for providing an integrated power plant advisor to 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN SOO KIM whose telephone number is (571)270-1768.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571) 270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR 






/H.K./Examiner, Art Unit 2187                                                                                                                                                                                                        
/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187